Citation Nr: 0527014	
Decision Date: 10/04/05    Archive Date: 10/17/05	

DOCKET NO.  02-13 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES


1.  Entitlement to service connection for a chronic lung 
disorder, to include on the basis of exposure to Agent 
Orange. 

2.  Entitlement to service connection for a skin 
disorder/cyst on the nose, to include on the basis of 
exposure to Agent Orange. 

3.  Entitlement to service connection for laryngeal tumors, 
to include on the basis of exposure to Agent Orange. 


REPRESENTATION


Appellant represented by:	West Virginia Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from May 1970 to February 
1973.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2002 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.

This case was previously before the Board in November 2003, 
at which time it was remanded for additional development.  
The case is now, once more, before the Board for appellate 
review.  

This appeal is once again being REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, D.C.  The VA 
will notify you if further action is required on your part.


REMAND

A review of the record in this case discloses that, in June 
2003, the veteran offered testimony before a traveling 
Veterans Law Judge at the RO located in Huntington, West 
Virginia.  However, since the time of that hearing, the 
Veterans Law Judge who conducted it has left the Board's 
employ.  Pursuant to applicable law and 

regulation, the Veterans Law Judge who conducts a hearing on 
appeal must participate in any decision made on that appeal.  
See 38 U.S.C.A. § 7102, 7107 (West 2002); 38 C.F.R. § 20.707 
(2004).

In correspondence of August 2005, the Board inquired of the 
veteran whether he desired an additional hearing before a 
Veterans Law Judge prior to a final adjudication of his 
claims.  The veteran indicated that he did, in fact, wish to 
attend an additional hearing before a Veterans Law Judge at 
the RO.  Accordingly, the veteran must be afforded that 
hearing prior to adjudication of his current claims for 
service connection.  

Under the circumstances, the case is once again REMANDED to 
the RO for the following action:

The RO should take appropriate action to 
schedule the veteran for an additional 
hearing before a traveling Veterans Law 
Judge at the RO in Huntington, West 
Virginia.  A copy of the letter 
scheduling the veteran for that hearing, 
as well as a copy of the hearing 
transcript, should be included in the 
veteran's claims folder.  

Following completion of the above action, the veterans claims 
folder, if in order, should be returned to the Board for 
further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




